Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2-6, 8-22 are pending. Claims 1-20 are rejected.
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 5/11/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 
Applicant’s arguments relating to “Rastoll describes, at best, that data transmission speed is reduced based on an interruption in a wireless communication link, which is not controlling a speed limit message for limiting a maximum speed of the vehicle based on measured latency, where the latency is measured for transmission of a plurality of images from the vehicle to a 5G base station.” As amended in claim 1.  Appellant’s arguments are fully addressed with the rejection provided to claim 1. 

Regarding Applicant’s arguments of “Independent claims 11 and 16, although different in scope from each other and from claim 1”.   Applicant is invited to clearly point out the different scopes between claims 1, 11, and 16 and select the claim set the to be examined while redistricting out the other sets.
	 Applicant argues the amended limitations of claim 2.  Applicant’s arguments to claim 2 are fully addressed with the rejections provided to claim 2.  Applicant argues that claim 2 recites limitations previously found in claim 7 and that claim 7 was rejected using Rastoll para 43.  It is noted that claim 7 has been canceled and that claim 2 has been amended to incorporate the limitations of claim 7 in addition to other limitations.  Claim 2 is rejected with Rastoll 43 in addition to Rastoll Fig.7, para 42 and para 81 which fully addresses Applicants arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rastoll US 20200192352 in view of Alalao US 11,181,905.

Regarding claim 1, Rastoll teaches an electronic control unit of a vehicle, comprising: 

a communication unit configured to receive a control command from a user input unit located outside of the vehicle; and (Rastoll Fig.7 #700 remote control system)

a processor configured to transmit the control command to one or more electronic devices located in the vehicle and (Rastoll Para 77, Remote control system 700 enables a user (i.e., the remote operator) to remotely operate a vehicle through communication between remote control system 700 and a vehicle system (e.g., vehicle system 102).)

configured to operate in accordance with the transmitted control command, wherein the processor is configured to: (Rastoll para 77, remote operator through communication between remote control system and vehicle system) Also (Rastoll para 8; The driving instructions may be sent as one or more signals over a wireless communication link.)

measure communication quality between the communication unit of the electronic control unit and the user input unit, (Rastoll para 94, Generating the driving instructions may comprise converting the signals generated by remote control system 140 into a format that is compatible with software executing at teleoperation system 104 and/or a format that is in compliance with a communication protocol used by teleoperation system 104.) IT is noted that teleoperation systems require RSSI Also format compliance must meet FCC and IEEE 802.11 which governs at least: Code hopping, IF, SS [Signal Strength] · dBm [losses or lossy] · Signal-to-noise Ratio [S/N] · Signal-to-interference-plus-noise Ratio · Free-space Path Loss · Mobile Phone Signal · Bluetooth Energy · Received Signal Code Power · Wi-Fi parameters · Decibel · Path Loss · Service Set · …

at least one of a plurality of cameras located in the vehicle, (Rastoll; Para 2, a remote operator can be provided with visual data (e.g., video [high communication quality] and/or still images [low communication quality]) captured by an onboard camera. Also para 4; The [HD] video can be generated at the vehicle and transmitted to the remote computer system, e.g., as a live video stream [high communication quality]. Alternatively, the visual representation can be an artificial reconstruction of the surrounding environment, in which case the reconstruction may be generated either at the vehicle or at the remote computer system based on data sent [LD] from the vehicle computer system.) Also 3D and supplementing camera data with other sensor data [UHD].

control the communication unit of the electronic control unit to transmit, to the user input unit, a plurality of images acquired from the selected at least one of the plurality of cameras, (Rastoll para 21; provide rich details relating to the environment. This richness of data enables a high degree of precision (e.g., centimeter-level accuracy) when remotely operating a vehicle. For example, a camera video stream alone may be insufficient for the remote driver to perceive whether a vehicle can safely maneuver around a concrete pylon; however, supplementing the camera data with other sensor data (e.g., through fusion of image data from one or more cameras with data from a radar sensor and data from a steering angle sensor) not only enables determining the distance between the vehicle and the concrete pylon with a high degree of precision, but also enables determining whether the concrete pylon is in the vehicle's predicted path of travel.)

wherein the processor is configured to measure the communication quality by measuring transmission latency and (Rastoll para 35; communication logic 120 may monitor a transmission speed of each wireless link 110 (e.g., by determining latency, bandwidth, and/or throughput))

a transmission bandwidth for transmission of the plurality of image from the vehicle to a fifth generation (5G) base station, and (Rastoll para 34, wireless link 110A may be a cellular network connection, and wireless link 110B may be a WiFi network connection. In another example, wireless link 110A may use the 5.sup.th generation of cellular communication systems (5G))


control, based on the measured latency, a speed limit message for limiting a maximum speed of the vehicle. (Rastoll para 35; communication logic 120 may monitor a transmission speed of each wireless link 110 (e.g., by determining latency, bandwidth, and/or throughput) and enable communication [control, based on the measured latency] via the wireless link exhibiting the fastest speed (e.g., lowest latency and/or greatest bandwidth) at a particular point in time.) Also (Rastoll para 8; the vehicle computer system is configured to receive driving instructions from the remote computer system. The driving instructions may be sent as one or more signals over a wireless communication link. The driving instructions may include inputs for effecting longitudinal control (e.g., acceleration [maximum speed] or braking) and/or lateral control (e.g., steering).) Also (Rastoll para 11; the vehicle computer system may be configured to perform automatic speed reduction [to a maximum speed] in response to detecting an interruption in a wireless communication link [based on the measured latency] through which data associated with a visual representation is sent to the remote computer system. Also para 34, 42, 136

Rastoll teaches all of the limitations of claim 1 but does not teach select, based on the communication quality. However Alalao teaches (Col.8 line 65. the computer system and an autonomous vehicle exchange information in dynamic manner based on the conditions of the network connection between them.)  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Rastoll in view of Alalao for the purpose of improve the efficiency and effectiveness of a fleet of autonomous vehicles as a whole, as well as autonomous vehicles individually, such that the claimed invention as a whole would have been obvious. 

 
Regarding claim 2, Rastoll and Alalao teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to determine, based on the measured communication quality, a viewing angle and generate a virtual reality (VR) image corresponding to the determined viewing angle and wherein, based on the measured communication quality being within a second range having a communication quality poorer than a communication quality of a first range, and (Rastoll Fig.7 VR remote control system and para 42; data associated with a reconstruction may be sent as a substitute for camera images in situations where transmission speed is limited, e.g., in response to detecting that the data transmission speed has fallen below a certain threshold. Accordingly, in certain embodiments, vehicle system 102 may monitor the transmission speed (e.g., by determining latency, bandwidth, and/or throughput) and switch from sending data associated with a video based visual representation (VR) to sending data associated with a reconstruction.) Also (Rastoll para 81; the vehicle system 102 may switch among data associated with different types of visual representations, for example, depending on data transmission speed. Accordingly, display device(s) 710 may switch from one type of visual representation to another based on the data that remote computer system 106 receives.)

second viewing angle smaller than a first viewing angle is determined as the viewing angle.
(Rostoll para 72, the perspective of a 360-degree view [first viewing angle] may be changed (e.g., by the remote operator) such that the vehicle is shown from a different angle. For example, the perspective in FIG. 4 can be rotated to show the vehicle from directly behind or from the driver side. [second viewing angle smaller than 360-degree viewing angle])

Regarding claim 4, Rastoll and Alalao teach all of the limitations of claim 2 and further teaches, wherein the processor is configured to transmit, based on the communication quality, a speed control message for controlling a driving speed of the vehicle, the speed control message controlling the driving speed of the vehicle regardless of a driver's intervention. (Rastoll Para 135; the vehicle system may also be configured to perform automated [based on instruction regardless of a driver’s intervention] emergency braking (e.g., using the automated [again based on instruction regardless of a driver’s intervention] braking feature 118) and/or configured to perform automatic speed reduction (e.g., through reducing acceleration, applying brakes, or a combination of both). Automated emergency braking could be performed in response to determining, by the vehicle system [again based on instruction regardless of a driver’s intervention], that a driving instruction received from the remote computer system would cause the vehicle to collide with an object.)

Regarding claim 5, Rastoll and Alalao teach all of the limitations of claim 2 and further teaches, wherein the processor is configured to control, based on a determination that the communication quality does not satisfy a reference condition, the communication unit of the vehicle to withhold transmission of the control command to the one or more vehicle electronic devices even though the control command is received by the communication unit from the user input unit. (Rastoll para 136; Automatic speed reduction could be performed in response to detecting [reduction in speed automatically regardless of remote user input], by the vehicle system, an interruption in the wireless communication link[based on a determination that the communication quality does not satisfy a reference condition], which is used to send data associated with a visual representation to the remote computer system[withhold transmission of the user control command to the vehicle].)

Regarding claim 6, Rastoll and Alalao teach all of the limitations of claim 2 and further teaches, wherein the processor is configured to generate, based on one point of the vehicle and by using a plurality of images acquired from the plurality of cameras, a 360 degree virtual reality (360VR) image. (Rastoll para 43; the visual representation may comprise a 360-degree video generated based on images captured by multiple cameras, and the image of the vehicle may be added to the 360-degree video to show the vehicle from an overhead perspective [virtual reality], e.g., from the point of view of an observer flying above the vehicle.)

Regarding claim 8, Rastoll and Alalao teach all of the limitations of claim 6 and further teaches, wherein: the processor is configured to, based on a user input from the user input unit, change at least one of the point of the vehicle 

or a viewing angle at the point of the vehicle for generating the 360VR image, and (Rastoll para 43; the visual representation may comprise a 360-degree video generated based on images captured by multiple cameras, and the image of the vehicle may be added to the 360-degree video to show the vehicle from an overhead perspective [virtual reality], e.g., from the point of view of an observer flying above [viewing angel] the vehicle.)

the processor is configured to, based on the changed at least one of the point of the vehicle 

or a viewing angle at the point of the vehicle, change selection of the at least one of the plurality of cameras. (Rastoll para 43; the visual representation may comprise a 360-degree video generated based on images captured by multiple cameras, and the image of the vehicle may be added to the 360-degree video to show the vehicle from an overhead perspective [change selection form eye level view i.e. camera level to flying above level i.e. stitching images], e.g., from the point of view of an observer flying above [viewing angel] the vehicle.)

Regarding claim 9, Rastoll and Alalao teach all of the limitations of claim 8 and further teaches, wherein the processor is configured to limit, based on a remote control mode for changing a driving direction of the vehicle being executed in accordance with the control command received from the user input unit, generation of the 360VR image by limiting the changing of the viewing angle in a predetermined range.(Rastoll para 44, the visual representation can be generated, at least in part, by the mapping logic [limiting changing of the viewing angle based on logic] 122 and transmitted to remote computer system (e.g., as a video stream together with other data associated with the visual representation such as data indicating attributes of detected objects).) Also (Rastoll Fig.6 and para 76, if the data transmission speed between vehicle system 102 and remote computer system 106 is limited, a reconstruction using geometric approximations [limiting viewing angle to geometric approximation i.e. less distraction and lower data rate] of objects (e.g., polygon meshes) may be appropriate as a substitute for camera images.)

Regarding claim 10, Rastoll and Alalao teach all of the limitations of claim 2 and further teaches, wherein the processor is configured to control, based on the bandwidth, resolution of the transmitted plurality of images, and control the communication unit to transmit, to the user input unit, a plurality of processed images by controlling the resolution of the plurality of images. (Rastoll para 35; communication logic 120 may monitor a transmission speed of each wireless link 110 (e.g., by determining latency, bandwidth, and/or throughput) and enable communication via the wireless link exhibiting the fastest speed (e.g., lowest latency and/or greatest bandwidth) at a particular point in time. the resolution level of images transmitted may be lowered when latency is high and/or bandwidth is small.) Additionally it is further noted that if the communication quality is low, the resolution of the images are controlled based on losses.

Regarding claim 11, Claim 11 is rejected using the same rejections as made to claim 1 with the addition of transmits, to the user input units, a plurality of images acquired from the selected at least one of the plurality of cameras, and the user input units display the image received from the electronic control unit. (Rastoll Fig.7#710 Display devices)

Regarding claim 12, claim 12 is rejected using the same rejections as made to claim 6.  i.e. claim 6 onto claim 2 onto claim 1. Which Rastoll addressed   image, and the image transmitted to the user input units is at least a portion of the 360VR image. In claim 1 (Rastoll para 21; provide rich details relating to the environment. This richness of data enables a high degree of precision (e.g., centimeter-level accuracy) when remotely operating a vehicle. For example, a camera video stream alone may be insufficient for the remote driver to perceive whether a vehicle can safely maneuver around a concrete pylon; however, supplementing the camera data with other sensor data (e.g., through fusion of image data from one or more cameras with data from a radar sensor and data from a steering angle sensor) not only enables determining the distance between the vehicle and the concrete pylon with a high degree of precision, but also enables determining whether the concrete pylon is in the vehicle's predicted path of travel.)

Regarding claim 13, Claim 13 is rejected using the same rejections as made to claim 2.
Regarding claim 14, Claim 14 is rejected using the same rejections as made to claim 10; i.e. communication quality= bandwidth based on applicant’s specifications page 3 line 13.

Regarding claim 15, Claim 15 is rejected using the same rejections as made to claim 1. 
(Rastoll para 11; the vehicle computer system may be configured to perform automatic speed reduction [to a maximum speed] in response to detecting an interruption in a wireless communication link [based on the measured latency] through which data associated with a visual representation is sent to the remote computer system. Also para 34, 42, 136

Regarding claim 16, Claim 16 is rejected using the same rejections as made to claim 1.
Regarding claim 17, Claim 17 is rejected using the same rejections as made to claim 12.
Regarding claim 18, Claim 18 is rejected using the same rejections as made to claim 2.
Regarding claim 19, Claim 19 is rejected using the same rejections as made to claim 10.  
Regarding claim 20, Claim 20 is rejected using the same rejections as made to claim 15.

Regarding claim 21, Rastoll and Alalao teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to, based on the vehicle exceeding the maximum speed of the vehicle, provide guide information for guiding a limit of acceleration of the vehicle. (Rastoll para 8; the vehicle computer system is configured to receive driving instructions from the remote computer system. The driving instructions may be sent as one or more signals over a wireless communication link. The driving instructions may include inputs for effecting longitudinal control (e.g., acceleration [maximum speed] or braking) and/or lateral control (e.g., steering).) Also (Rastoll para 11; the vehicle computer system may be configured to perform automatic speed reduction [exceeding a maximum speed, speed reduction is limit of acceleration] in response to detecting an interruption in a wireless communication link [based on the measured latency] through which data associated with a visual representation is sent to the remote computer system. Also para 34, 42, 136

Regarding claim 22, Rastoll and Alalao teach all of the limitations of claim 1 and further teaches, wherein the processor is configured to, based on the vehicle exceeding the maximum speed of the vehicle, limit a speed of the vehicle to the maximum speed. (Rastoll para 8; the vehicle computer system is configured to receive driving instructions from the remote computer system. The driving instructions may be sent as one or more signals over a wireless communication link. The driving instructions may include inputs for effecting longitudinal control (e.g., acceleration [maximum speed] or braking) and/or lateral control (e.g., steering).) Also (Rastoll para 11; the vehicle computer system may be configured to perform automatic speed reduction [to a maximum speed] in response to detecting an interruption in a wireless communication link [based on the measured latency] through which data associated with a visual representation is sent to the remote computer system. Also para 34, 42, 136

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664